Name: Commission Implementing Decision (EU) 2017/1255 of 11 July 2017 on a template for the description of national systems and procedures to admit organisations to become EURES Members and Partners (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: labour market;  information and information processing;  employment;  executive power and public service
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 179/18 COMMISSION IMPLEMENTING DECISION (EU) 2017/1255 of 11 July 2017 on a template for the description of national systems and procedures to admit organisations to become EURES Members and Partners (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), worker's access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (1), and in particular Article 11(8) thereof, After consulting the EURES Committee, Whereas: (1) Regulation (EU) 2016/589 lays down, inter alia, the basic principles and criteria for the admission of EURES Members and Partners. (2) Pursuant to Article 11(1) of Regulation (EU) 2016/589 each Member States should, at the latest by 13 May 2018, set up a system to admit organisations to become EURES Members and Partners, to monitor their activities and their compliance with the applicable law when applying this Regulation and, where necessary, to revoke their admission. (3) Organisations that in accordance with Article 40 of Regulation (EU) 2016/589 are allowed to participate as EURES Members and Partners during a transitional period should in order to remain within the EURES network after the expiry of the transitional period make applications to be handled within these admission systems. (4) Public Employment Services appointed pursuant to Article 10 of Regulation (EU) 2016/589 are not subject to the admission systems, but should fulfil the obligations and meet the criteria as set out in that Article. (5) According to Article 11(6) and (7) of Regulation (EU) 2016/589 Member States, through their National Coordination Offices, are to inform the European Coordination Office about their admission systems, and the applications approved, rejected or revoked and the European Coordination Office should forward this information to the other National Coordination Offices. (6) A systematic information exchange and cooperation between the Member States can support an increased quality of the design of the national admission systems and their application. (7) In order to ensure an open exchange of information and mutual learning between Member States it is necessary to use a common template to describe the national admission systems and to put in a place a mechanism for the exchange of information. (8) The template may need to be adapted over time to reflect changes on the market for recruitment services and other developments. It is therefore important to put in place a governance model to ensure appropriate consultation and involvement of National Coordination Offices before the adoption of modifications to the template, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision sets out the template to be used by the Member States when describing their systems to admit EURES Members and Partners set up pursuant to Article 11(1) of Regulation (EU) 2016/589 (national admission systems), procedures for modifying the template and the mechanisms for sharing information about the admission systems with other Member States. Article 2 General principles 1. Member States shall share information on their admission systems according to the common template referred to in Article 6 and update this information whenever there are changes. 2. For the purposes of the admission systems each Member State shall ensure the following functions: (a) processing and assessments of applications to become EURES Members or Partners; (b) decisions to approve or reject such applications and to revoke admissions; (c) handling of and deciding on complaints regarding decisions referred to in point (b) and offering remedies against such decisions; (d) monitoring the compliance of the EURES Members and Partners with the national admission system and the obligations under Regulation (EU) 2016/589. 3. Member States shall ensure that applicants are clearly informed about how their applications will be handled, in particular with regard to the exchange of information with other Member States about decisions on admissions, monitoring and revocations. Article 3 Roles and responsibilities of the National Coordination Offices As set out in Article 11(6) of Regulation (EU) 2016/589, the National Coordination Offices shall, in their respective Member State, be responsible for keeping the European Coordination Office informed on the national admission system and its application, in particular by: (a) providing information on the national admission system, including all the criteria and requirements applied, by submitting the filled in common template form referred to in Article 6 and, where needed, updating it; (b) keeping the European Coordination Office informed of the EURES Members and Partners admitted in accordance with the national admission system; (c) keeping the European Coordination Office informed of any refusal of admittance on the grounds of non-compliance, in particular with point 1 of Section 1 of Annex I to Regulation (EU) 2016/589; (d) keeping the European Coordination Office informed of any revocation of the admission of EURES Members and Partners and the grounds therefor. Article 4 Roles and responsibilities of the European Coordination Office 1. The European Coordination Office shall be responsible for supporting the exchange of information among Member States on the national admission systems and their operation, in particular by: (a) creating and maintaining a dedicated section on the EURES portal Extranet to make available to the National Coordination Offices: (i) the template referred to in Article 6 and any related information on how to fill it in and submit it; (ii) all the information provided by the National Coordination Offices on the admission systems and their application in accordance with Regulation (EU) 2016/589 and this Decision, bearing in mind the obligation of the European Coordination Office to forward information on the application to other National Coordination Offices in accordance with Article 11(6) and (7) of Regulation (EU) 2016/589; (iii) a collaborative area to exchange information on the setting up and the operation of the national admission systems; (b) providing any other tools, training and support necessary to facilitate exchange of information and mutual learning on the admission systems; (c) keeping the Coordination Group regularly informed on the functioning of the information exchange and, where necessary, propose modifications to the template and the procedures. 2. The European Coordination Office shall publish the list of EURES Members and Partners on the EURES Portal in agreement with the individual National Coordination Office. Article 5 Roles and responsibilities of the Coordination Group 1. The Coordination Group shall closely monitor the operation of the national admission systems and serve as a forum to exchange views and best practice with a view to improving their functioning. 2. The Coordination Group shall once a year undertake a review of the application of this Decision, which will constitute the contribution of the Coordination Group to the activity and ex post evaluation reports by the Commission in accordance with Regulation (EU) 2016/589 Articles 33 and 35. 3. If the Extranet section referred to in Article 4(1)(a) or any information and documentation related to it needs to be adapted or modified, the European Coordination Office shall, before adopting a new version, consult the Coordination Group, in accordance with Article 14 of Regulation (EU) 2016/589. Article 6 Template 1. The National Coordination Offices shall use an electronic version of the template reproduced in Annex for the description of the national admission systems, the criteria and requirements applied, and the bodies designated for their operation. 2. The filled in template shall be submitted to the European Coordination Office as soon as a national admission system has been set up. Whenever there are changes with regard to the information that has thus been provided, the National Coordination Office shall fill in and submit a new template with updated information without delay. Article 7 Entry into force 1. This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. The European Coordination Office shall share with the National Coordination Offices the electronic version of the template in the Annex, any subsequent modifications to it and all other relevant guidance documents on the EURES portal Extranet no later than 1 December 2017. Done at Brussels, 11 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 107, 22.4.2016, p. 1. ANNEX Template to be used by the National Coordination Offices for providing information on the national systems and procedures to admit organisations to become EURES Members and Partners The electronic version of this template and any consolidated subsequently modified versions of it will be available for the National Coordination Offices on the EURES portal Extranet. I. LEGAL BASE Reference to the national law(s)/rules/regulations. II. PROCESS FOR SELECTING EURES MEMBERS AND PARTNERS 1. Method (a) Describe the method chosen for selecting EURES Members and Partners: (i) Call for interest (open or targeted to certain organisations. If yes, which organisations and why?) (ii) Procurement (iii) Invitations (if yes, which organisations and why?) (iv) Other (b) Explain how publicity is ensured (are notifications for example published electronically?) 2. Prevention of conflicts of interest Explain the measures to prevent conflicts of interest under Article 2(2) of this Decision 3. Organisation of the admission process until award (a) Body in charge of processing and assessment of applications (b) Functions of the body 4. Awarding process/information to third parties (a) Body in charge of decisions to approve/reject based on the assessment of applications (b) Functions of the body (c) The time it takes from the application to communication of approval/rejection to applicants (d) Explain how applicants are informed of the approval/rejection of their application (e) Explain how the publication of the selected EURES Members and Partners is handled to ensure transparency 5. Ensuring due process of law (a) Body in charge (b) Explain how complaints linked to the admission system are handled (c) Remedies available after rejection to admit 6. Period of admission Is admission limited in time? If yes, for how long? 7. Re-admission process Explain the process and the timeline 8. Application fees Are there fees imposed on applicants? If yes, how are they determined? III. ADMISSION CRITERIA 1. Application of minimum criteria of Annex I to Regulation (EU) 2016/589. 2. Possible national criteria and reasons why they are necessary for the purposes set out in Article 11(2) of Regulation (EU) 2016/589. IV. MONITORING 1. Body/bodies in charge 2. Method (data based, control and audit, random checks, etc.) 3. Frequency of checks 4. Handling of complaints relating to the operation of EURES Members and Partners 5. Consequences of not respecting the requirements of the admission system and the obligations under Regulation (EU) 2016/589 V. PROCESS FOR REVOKING ADMISSION 1. Body in charge 2. Functions of the body 3. Explain the process and the timeline for handling cases 4. Remedies available after revocation VI. CRITERIA FOR REVOKING ADMISSION Please list the national criteria for revoking admission. VII. LIST OF EURES MEMBERS AND PARTNERS List of EURES Member and Partners shall be attached to the template when it is submitted to the European Coordination Office and kept up-to-date.